COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Michelle Legal and William Johnson Jr. v. JPMorgan Chase Bank,
                           National Association

Appellate case number:     01-19-00972-CV

Trial court case number: 1139334

Trial court:               County Civil Court at Law No. 3 of Harris County

        Appellant is appealing from the judgment signed on November 5, 2019. The clerk’s record
has been filed and it indicates that appellant did not claim an inability to afford court costs in the
trial court but filed a statement of inability in the trial court approximately a month after she filed
her notice of appeal. Appellant also filed her statement of inability in this Court.
        If a party sought to avoid payment of court costs in the trial court and filed a statement of
inability there and the trial court did not overrule her claim of inability by written order, the
appellant’s status of indigence carries forward to the appellate court. See TEX. R. APP. P.
20.1(b)(1). Here, however, appellant did not claim an inability to afford court costs until she filed
an appeal, and therefore, it is unclear whether the trial court considered this statement. This
situation appears to fit more reasonably under Subsection (b)(3) concerning a change in
circumstances. See TEX. R. APP. P. 20.1(b)(3). Under this subsection, if appellant’s circumstances
have changed, either this Court may decide whether she is entitled to proceed without paying costs
or we may refer it to the trial court to hear evidence and make findings. See TEX. R. APP. P.
20.1(b)(3)(B).
        Accordingly, we abate the appeal and remand to the trial court to hold an evidentiary
hearing concerning appellant’s statement of inability and to prepare findings of fact and
conclusions of law concerning whether appellant is able to afford costs on appeal. See id. A
supplemental clerk’s record shall be filed on or before March 25, 2020, containing the trial
court’s findings and conclusions and any order concerning appellant’s ability to pay costs on
appeal. A reporter’s record of the hearing shall also be filed in this Court on or before March 25,
2020.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s record that
complies with this order, and the reporter’s record of the hearing, have been filed in this Court.
The trial court coordinator shall set a hearing date and notify the parties and the Clerk of this Court
of such date.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ___March 3, 2020____